           CASE 0:20-cr-00243-JRT-HB Doc. 84 Filed 01/07/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 United States of America,                          Case No. 20-cr-243 (JRT/HB)

                      Plaintiff,

 v.                                                              ORDER

 Joshoamei Deangelo Richardson (1),
 James Brock Williams, Jr. (2),

                      Defendants.


HILDY BOWBEER, United States Magistrate Judge

      This matter is before the Court on the United States’ Motions for Discovery [ECF

Nos. 24, 25]. The case was referred for resolution of pretrial matters pursuant to 28 U.S.C.

§ 636 and District of Minnesota Local Rule 72.1. Pursuant to letters from counsel for

Defendants [ECF Nos. 35, 36], informing the Court that neither Defendant would be filing

pretrial motions, the Court canceled the hearing scheduled for December 18, 2020, and took

the Government’s motions under advisement. [See ECF No. 37.] The Court finds those

motions appropriate for summary disposition and will resolve them accordingly.

      Therefore, based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that the Government’s Motions for Discovery [ECF Nos. 24, 25] are

GRANTED to the extent the Government seeks discovery consistent with the Federal Rules

of Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2.

Dated: January 7, 2021
                                         s/ Hildy Bowbeer
                                         HILDY BOWBEER
                                         United States Magistrate Judge
